Citation Nr: 1317840	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a mine fragment wound (MFW) of the right arm, muscle group VIII, with fracture of the ulna. 

2.  Entitlement to service connection for a neurological disorder of the right upper extremity.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.  His awards and decorations include the Combat Action Ribbon and the Purple Heart Medal with one star.

The matter of entitlement to a rating in excess of 10 percent for residuals of a mine fragment wound (MFW) of the right arm, muscle group VIII, with fracture of the ulna, is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A notice of disagreement with the assigned rating was received in March 2009, a statement of the case issued in March 2010, and a substantive appeal received in May 2010, thus conferring the Board's jurisdiction over the matter.  See 38 U.S.C.A. §§ 7104, 7105.  

A Regional Office Jurisdiction Flash associated with the claims file indicates that the Appeals Management Center in Washington, D.C., declined jurisdiction of the matters on appeal in February 2013 because it involved compliance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (where a notice of disagreement was received, but no statement of the case has been issued pertaining to a claim, the matter must be remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case).  On this point, the Board notes that the matter of entitlement to a rating in excess of 10 percent for residuals of a mine fragment wound (MFW) of the right arm, muscle group VIII, with fracture of the ulna, has been perfected for appeal and is fully within the Board's jurisdiction, as described directly above, and is not being remanded for Manlincon compliance.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

As noted by the Board in February 2013, statements made in the Veteran's May 2010 VA Form 9 constitute a timely notice of disagreement with a June 2009 denial of the Veteran's March 2009 claim for service connection for a neurological deficit of the right upper extremity.  Although a notice of disagreement was received, no statement of the case has been issued pertaining to the claim for service connection for a neurological deficit of the right upper extremity.  As a consequence, the issue of service connection for a neurological deficit of the right upper extremity must be remanded to the RO/AMC for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As noted in the Board's February 2013 Decision and Remand in this appeal, the Veteran also raised a claim for service connection for a cervical spine disorder in his May 2010 VA Form 9 and a claim for an increased evaluation for PTSD during his July 2012 hearing.  However, those matters are not currently before the Board, as they have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in a March 2013 informal hearing presentation, it appears that this case has been returned to the Board without any procedural or substantive compliance with the Board's February 2013 remand of the matters listed on the title page of this document.  Therefore, the case must be remanded for compliance with the prior remand instructions, as will be reiterated below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

The Board notes that there may be administrative guidelines at the AOJ level regarding what matters will be handled by the RO in Huntington, West Virginia, RO, and what matters will be handled by the Appeals Management Center (AMC) in Washington, D.C., that affect processing of this appeal.  Nevertheless, there must be compliance with the Board's remand instructions before the case is returned to the Board. 

As was stated in the Board's February 2013 Decision and Remand:

As noted, statements at page 2 of a VA Form 9 received in May 2010 constitute a claim for service connection for a cervical spine disability and a timely notice of disagreement with a June 2009 denial of service connection for a neurological deficit of the right upper extremity.

No statement of the case has been issued pertaining to the claim for service connection for a neurological deficit of the right upper extremity.  As a consequence, the matter must be remanded to the RO/AMC for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

With respect to the currently appealed issue for a rating in excess of 10 percent for residuals of a mine fragment wound of the right arm, muscle group VIII, with fracture of the ulna, the Board notes that the most recent VA treatment records are dated in January 2010, and it is not clear whether the treatment records received from June 2008 to January 2010 are complete.  On remand, the RO/AMC should seek to obtain any additional potentially relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

In addition, at his July 2012 Board hearing, the Veteran indicated that his right upper extremity disability continued to worsen.  The most recent VA examination was conducted in February 2010.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected right upper extremity muscle injury disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the June 2009 rating decision addressing the issue of service connection for a neurological deficit of the right upper extremity.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have treated him for right upper extremity disability since June 2008.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service-connected residuals of a mine fragment wound (MFW) of the right arm, muscle group VIII, with fracture of the ulna.  

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should indicate the extent to which extension of the wrist, fingers, and thumb, as well as abduction of the thumb, are affected by the Veteran's service-connected mine fragment wound to muscle group VIII.

The examiner should perform full range of motion studies of the affected muscles and joints and comment on the functional limitations of the service-connected mine fragment wound to muscle group VIII caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

The examiner should also discuss the level of functional impairment attributable to the surgical pin in the Veteran's forearm area.

In addition, the examiner should discuss any overlap or relatedness of neurological symptoms attributable to cervical spine disability with neurological or musculoskeletal symptoms attributable to the mine fragment wound to muscle group VIII.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



